TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00023-CV



                                        In the Matter of J. J.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-21,167, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                                             OPINION


                In March 2005, the district court, sitting as a juvenile court, adjudicated J.J.

delinquent, assessed a determinate sentence of twenty years, and placed him in the custody of the

Texas Youth Commission (TYC). In November 2007, the juvenile court ordered that J.J., now

nineteen years old, serve the remainder of his sentence in the custody of the Institutional Division

of the Texas Department of Criminal Justice (TDCJ). In two issues on appeal, J.J. contends that

2007 amendments to the human resources code barred his transfer to TDCJ after he turned nineteen

and that, even if the juvenile court had authority to transfer him, it abused its discretion in doing so.

We will affirm the juvenile court’s order.


                                          BACKGROUND

                J.J. was born on April 8, 1988. In November 2004, the State filed its third amended

petition alleging delinquent conduct. In the petition, the State alleged that, on October 10 and 11,

2004, J.J. committed the offenses of aggravated assault with a deadly weapon and aggravated

robbery with a deadly weapon, specifically a firearm. J.J. pleaded true to committing the offenses
alleged in the petition. The juvenile court found that J.J. had engaged in delinquent conduct,

imposed a determinate sentence of twenty years,1 and ordered that J.J. be committed to the care,

custody, and control of TYC.

               In September 2007, the Acting Executive Director of TYC recommended to the

juvenile court that J.J. be transferred to TDCJ pursuant to section 61.079(a) of the human resources

code.2 The juvenile court set a transfer hearing for November 8, 2007.

               Prior to the hearing, J.J. filed a “plea to the jurisdiction.” In the plea, J.J., who had

turned nineteen in April 2007, argued that section 61.079(a) of the human resources code, as it had

been amended effective June 8, 2007, “only authorizes TYC to refer youth to the juvenile court for

transfer hearings to TDCJ after the youth becomes 16 years of age but before the youth’s 19th

birthday.” See Tex. Hum. Res. Code Ann. § 61.079(a) (West Supp. 2008). As J.J. observed, “TYC

failed to refer him to the Court for approval of a transfer to TDCJ prior to his 19th birthday.” J.J.

further reasoned that “the juvenile court which committed a youth to TYC no longer has any role in

determining whether the youth should be released from TYC and incarcerated in TDCJ after his or

her 19th birthday.”




       1
          A determinate sentence is one in which the term of commitment begins in the custody of
TYC with a possible transfer to TDCJ. See Tex. Fam. Code Ann. § 54.04(d)(3) (providing for
determinate sentencing) (West Supp. 2008); see also Tex. Fam. Code Ann. § 53.045(a) (listing
certain offenses for which determinate sentence may be assessed). A determinate sentence is usually
reserved for violent or habitual juvenile offenders. See Robert Dawson, Texas Juvenile Law 421-25
(6th ed. 2004) (explaining history and scope of determinate-sentencing system).
       2
          We note that this was not the first time that TYC recommended J.J.’s transfer to TDCJ.
The record reflects that, on May 11, 2006, when J.J. was eighteen, TYC referred J.J. to the juvenile
court for a transfer hearing, but, on June 14, 2006, TYC withdrew its request.

                                                  2
               In response, the State argued that the juvenile court’s jurisdiction over J.J.

was governed not by section 61.079 of the human resources code, but by section 51.0411 of the

family code. Section 51.0411 of the family code provides that the juvenile court “retains jurisdiction

over a person, without regard to the age of the person, who is referred to the court under

Section 54.11 for transfer to the Texas Department of Criminal Justice or release under supervision.”

Tex. Fam. Code Ann. § 51.0411 (West 2002). The State also argued that the amended version of

section 61.079 of the human resources code did not govern J.J.’s transfer. The version of the statute

that should apply, according to the State, was the version in effect at the time J.J. was adjudicated

delinquent in 2005. That version of the statute gave TYC authority to refer a child to the juvenile

court for transfer to TDCJ before the child becomes 21 years of age.3

               The juvenile court denied the plea to the jurisdiction. Then, after hearing evidence,

the juvenile court transferred J.J. to TDCJ to serve the remainder of his twenty-year sentence. This

appeal followed.


                                            ANALYSIS

Statutory authority to transfer J.J. to TDCJ

               We first address J.J.’s second issue, in which he contends that the juvenile

court abused its discretion in transferring J.J. to TDCJ because it lacked statutory authority or

jurisdiction to transfer him after he turned nineteen.4 In support of this contention, J.J. relies on

       3
        See Act of May 27, 1995, 74th Leg., R.S., ch. 262, § 61, 1995 Tex. Gen. Laws 2517, 2572
(amended 2007) (current version at Tex. Hum. Res. Code Ann. § 61.079(a) (West Supp. 2008)).
       4
         The State attempts to distinguish between J.J.’s arguments below challenging the juvenile
court’s “jurisdiction” and his arguments on appeal, which are phrased in terms of the juvenile

                                                  3
sections 61.079(a) and 61.084(g) of the human resources code, as amended in 2007 by Senate Bill

103.5 As amended, section 61.079(a) provides, in relevant part:


       After a child sentenced to commitment under Section 54.04(d)(3), 54.04(m), or
       54.05(f), Family Code, becomes 16 years of age but before the child becomes 19
       years of age, the commission may refer the child to the juvenile court that entered the
       order of commitment for approval of the child’s transfer to the Texas Department of
       Criminal Justice for confinement . . . .


Tex. Hum. Res. Code Ann. § 61.079(a) (emphasis added).                  The amended version of

section 61.084(g) provides:


       The commission shall transfer a person who has been sentenced under a determinate
       sentence to commitment under Section 54.04(d)(3), 54.04(m), or 54.05(f), Family
       Code, or who has been returned to the commission under Section 54.11(i)(1), Family
       Code, to the custody of the Texas Department of Criminal Justice on the person’s
       19th birthday, if the person has not already been discharged or transferred, to serve
       the remainder of the person’s sentence on parole as provided by Section 508.156,
       Government Code.


Id. § 61.084(g) (West Supp. 2008) (emphasis added).

               Under the amended versions of these statutes, according to J.J., TYC lost the

authority to refer him to the juvenile court for transfer to TDCJ after he turned nineteen, which in


court’s “authority” and whether it “abused its discretion” in exceeding that authority. Relying on
this purported distinction, the State argues that J.J. has failed to brief his contentions regarding
the juvenile court’s “jurisdiction” on appeal. We disagree. Whether styled in terms of a lack of
“jurisdiction,” lack of “authority,” or abuse of discretion, J.J.’s central contention both here
and below has been that the 2007 amendments to the human resources code precluded his transfer
to TDCJ because he was age 19 at the time of the transfer order. J.J. has preserved this contention
on appeal.
       5
         See Act of May 25, 2007, 80th Leg., R.S., ch. 263, 2007 Tex. Gen. Laws 421 (effective
June 8, 2007).

                                                 4
turn divested the juvenile court of authority to act on such a referral. J.J. further asserts that once

he turned nineteen, the amended version of section 61.084(g) required TYC to transfer him to the

custody of TDCJ to serve the remainder of his sentence on parole.

               The State maintains that the amended versions of these statutes do not apply to J.J.’s

transfer. Instead, the State contends, the versions of the statutes in effect when J.J. was adjudicated

delinquent in 2005 govern. Under these versions of the statutes, TYC could refer a person for

transfer to TDCJ no later than the person’s 21st birthday.6

               Although we review the juvenile court’s decision to transfer a juvenile from TYC

to TDCJ for abuse of discretion, In re F.D., 245 S.W.3d 110, 113 (Tex. App.—Dallas 2008, no pet.),

our resolution of J.J.’s specific contentions here turn on questions of statutory construction, which

present questions of law that we review de novo. First Am. Title Ins. Co. v. Combs, 258 S.W.3d 627,

631 (Tex. 2008). Our primary objective in statutory construction is to give effect to the legislature’s

intent. State v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006). We seek that intent “first and foremost”

in the statutory text. Lexington Ins. Co. v. Strayhorn, 209 S.W.3d 83, 85 (Tex. 2006). We rely on

the plain meaning of the text, unless a different meaning is supplied by legislative definition or is

apparent from context, or unless such a construction leads to absurd results that the legislature could

not have intended. City of Rockwall v. Hughes, 246 S.W.3d 621, 625-26 (Tex. 2008); see Tex. Gov’t

Code Ann. § 311.011 (West 2005) (“[w]ords and phrases shall be read in context and construed

according to the rules of grammar and common usage”). We must consider the statute as a whole


       6
        See Act of May 27, 1995, 74th Leg., R.S., ch. 262, § 61, 1995 Tex. Gen. Laws 2517, 2572,
2573-74 (current versions at Tex. Hum. Res. Code Ann. §§ 61.079(a), 61.084(g) (West Supp.
2008)).

                                                  5
and in context, and not merely consider provisions in isolation. Texas Dept. of Transp. v. City of

Sunset Valley, 146 S.W.3d 637, 642 (Tex. 2004).

                We first observe that the legislature has given the juvenile court “exclusive original

jurisdiction over proceedings under this title [the juvenile justice code].” Tex. Fam. Code Ann.

§ 51.04(a) (West 2002). This jurisdiction extends to proceedings “in all cases involving the

delinquent conduct or conduct indicating a need for supervision engaged in by a person who

was a child within the meaning of this title at the time the person engaged in the conduct.” Id. These

proceedings include hearings to release a juvenile under the supervision of TYC or to transfer a

juvenile to TDCJ. See id. § 54.11(a) (West Supp. 2008).7 Furthermore, the legislature has provided

that “[t]he court retains jurisdiction over a person, without regard to the age of the person, who is

referred to the court under Section 54.11 for transfer to the Texas Department of Criminal Justice

or release under supervision.” Id. § 51.0411 (West 2002) (emphasis added).

                The legislature did not amend or alter any of these provisions when it amended

the human resources code. By the express terms of these provisions, the juvenile court retained




       7
           Section 54.11(a) provides,

       On receipt of a referral under Section 61.079(a), Human Resources Code, for
       the transfer to the institutional division of the Texas Department of Criminal Justice
       of a person committed to the Texas Youth Commission under Section 54.04(d)(3),
       54.04(m), or 54.05(f), or on receipt of a request by the commission under
       Section 61.081(g), Human Resources Code, for approval of the release under
       supervision of a person committed to the commission under Section 54.04(d)(3),
       54.04(m), or 54.05(f), the court shall set a time and place for a hearing on the release
       of the person.

Tex. Fam. Code Ann. § 54.11(a) (West Supp. 2008).

                                                  6
jurisdiction to transfer J.J. to TDCJ after he turned nineteen. J.J.’s arguments regarding the 2007

amendments to the human resources code instead potentially implicate whether TYC retained

authority, after J.J. turned nineteen, to refer him to the juvenile court for transfer to TDCJ. The

answer depends on whether the amended versions of sections 61.079(a) and 61.084(g), which took

effect after J.J. was adjudicated delinquent but prior to TYC’s referral of J.J. to the juvenile court

for a transfer hearing, govern his referral. In a memorandum opinion decided earlier this year,

this Court concluded that the amended statutes do not apply retrospectively to persons who had

been adjudicated delinquent as juveniles under the prior law. See In re T.G., No. 03-07-00543-CV,

2008 Tex. App. LEXIS 4551, at *21 (Tex. App.—Austin June 19, 2008, pet. denied) (mem. op.)

(“We conclude that the legislature intended for the amendments to human resources code

sections 61.079 and 61.084 to operate only prospectively.”). J.J. acknowledges this opinion, but

asks that we “review” or reconsider it. We conclude that T.G. was correctly decided, and will

follow it here.

                  “A statute is presumed to be prospective in its operation unless expressly made

retrospective.” Tex. Gov’t Code Ann. § 311.022 (West 2005); see also Tex. Const. art. I, § 16 (“No

bill of attainder, ex post facto law, retroactive law, or any law impairing the obligation of contracts,

shall be made.”). “Statutes are only applied retroactively if the statutory language indicates that the

Legislature intended that the statute be retroactive.” In re M.C.C., 187 S.W.3d 383, 384 (Tex. 2006).

Senate Bill 103 contained language indicating that the legislature may have intended retrospective

application in certain cases involving juveniles who had committed misdemeanors:




                                                   7
       A person committed to the Texas Youth Commission on the basis of conduct
       constituting the commission of an offense of the grade of misdemeanor under
       Subdivision (2), Subsection (d), Section 54.04, Family Code, as it existed before the
       effective date of this Act, must be discharged from the custody of the Texas Youth
       Commission not later than the person’s 19th birthday.


Act of May 25, 2007, 80th Leg., R.S., ch. 263, § 65, 2007 Tex. Gen. Laws 421, 455 (emphasis

added). However, there is no language in Senate Bill 103 indicating that the legislature intended

the amended versions of sections 61.079(a) and 61.084(g) to apply retroactively in cases involving

felony offenses. As this Court observed in T.G., the above provision demonstrates “[t]hat the

legislature knew how to make a provision retrospective,” In re T.G., 2008 Tex. App. LEXIS 4551,

at *20, implying that it did not intend similar retrospective application to juveniles who had

committed felonies:


       It is equally clear that the legislature sought only to effect an immediate discharge
       from the TYC for those persons who had committed a misdemeanor. It necessarily
       follows that the legislature did not intend to discharge or release to parole a person
       . . . who had committed a felony and had received a determinate sentence.


Id.
               J.J. received a determinate sentence for committing aggravated assault with a deadly

weapon and aggravated robbery with a deadly weapon, both felony offenses. J.J. was sentenced

prior to the effective date of the 2007 amendments to sections 61.079(a) and 61.084(g) of the

human resources code. Absent express language indicating that the legislature intended retrospective

application, we must presume that the amended versions of sections 61.079(a) and 61.084(g) do not

apply here. See In re M.C.C., 187 S.W.3d at 384.




                                                 8
                J.J. attributes significance to the fact that there is no specific savings clause in

Senate Bill 103 involving the statutory amendments at issue in this case. Observing that the

legislature included a specific savings clause for certain other portions of the 2007 amendments,8

J.J. suggests that by omitting a similar savings clause for sections 61.079(a) and 61.084(g), the

legislature evidenced its intent to discontinue the former versions of those statutes as soon as

the amended versions became effective. We disagree. Instead, the general savings clause of the

Code Construction Act governs:


       (a) Except as provided by Subsection (b),[9] the reenactment, revision, amendment,
       or repeal of a statute does not affect:

                (1) the prior operation of the statute or any prior action taken under it;

                (2) any validation, cure, right, privilege, obligation, or liability previously
                acquired, accrued, accorded, or incurred under it;



       8
           For example, section 67 provides:

       The change in law made by Section 54.052, Family Code, as added by this Act, and
       Subsection (c), Section 61.0841, Human Resources Code, as added by this Act,
       applies only to conduct for which a child is adjudicated on or after the effective date
       of this Act. A child who is adjudicated before the effective date of this Act is
       governed by the law in effect when the child was adjudicated, and the former law is
       continued in effect for that purpose.

Act of May 25, 2007, 80th Leg., R.S., ch. 263, § 67, 2007 Tex. Gen. Laws 421, 455 (emphasis
added).
       9
           Subsection (b) provides, “If the penalty, forfeiture, or punishment for any offense is
reduced by a reenactment, revision, or amendment of a statute, the penalty, forfeiture, or punishment,
if not already imposed, shall be imposed according to the statute as amended.” Tex. Gov’t Code
Ann. § 311.031(a) (West 2005). As there was no reduction in “penalty, forfeiture, or punishment”
in this case, this subsection does not apply.


                                                   9
                (3) any violation of the statute or any penalty, forfeiture, or punishment
                incurred under the statute before its amendment or repeal; or

                (4) any investigation, proceeding, or remedy concerning any privilege,
                obligation, liability, penalty, forfeiture, or punishment; and the investigation,
                proceeding, or remedy may be instituted, continued, or enforced, and the
                penalty, forfeiture, or punishment imposed, as if the statute had not been
                repealed or amended.


Tex. Gov’t Code Ann. § 311.031(a) (West 2005) (emphasis added). We are “to presume that

the general savings clause applies unless a contrary legislative intent is shown by clear expression

or necessary implication.” Quick v. City of Austin, 7 S.W.3d 109, 130 (Tex. 1999). Finding no

contrary legislative intent, we conclude that the general savings clause applies in this case.

Specifically, subsection (a)(4) applies, as the hearing to transfer J.J. to TDCJ was a proceeding

concerning his punishment for the felony offenses he had previously committed and for which he

had been adjudicated delinquent prior to the effective date of Senate Bill 103.

                We conclude that the versions of sections 61.079(a) and 61.084(g) of the

human resources code in effect at the time J.J. was adjudicated delinquent in 2005 govern TYC’s

referral of him to the juvenile court for possible transfer. Consequently, TYC retained the authority

to refer J.J. to the juvenile court for transfer to TDCJ after he turned nineteen. We overrule J.J.’s

second issue.


Merits of the transfer order

                We now address J.J.’s first issue, in which he challenges the merits of the juvenile

court’s decision to transfer him to TDCJ. According to J.J., he should not have been transferred to

TDCJ because he was “advancing in all phases of the [TYC] resocialization program.”

                                                   10
               Once TYC refers a person to the juvenile court for a transfer, the juvenile court is

required to hold a hearing to determine whether to transfer the person to the custody of TDCJ for the

completion of the person’s sentence. See Tex. Fam. Code Ann. § 54.11(a), (i) (West Supp. 2008).

In making this determination, the juvenile court may consider a number of factors, including:


       (i)     the experiences and character of the person before and after commitment to
               the youth commission;

       (ii)    the nature of the penal offense that the person was found to have committed
               and the manner in which the offense was committed;

       (iii)   the abilities of the person to contribute to society;

       (iv)    the protection of the victim of the offense or any member of the victim’s
               family;

       (v)     the recommendations of the youth commission and prosecuting attorney;

       (vi)    the best interests of the person; and

       (vii)   any other factor relevant to the issue to be decided.


Id. § 54.11(k). The juvenile court is not required to consider all of the factors, and the court

is expressly allowed to consider unlisted but relevant factors. In re C.L., 874 S.W.2d 880, 886

(Tex. App.—Austin 1994, no writ). Evidence of each listed factor is not required. Id. Similarly,

the juvenile court may assign different weights to the factors it considers. Id.

               We review the juvenile court’s decision to transfer a juvenile from TYC to TDCJ

for abuse of discretion. In re F.D., 245 S.W.3d at 113; In re C.L., 874 S.W.2d at 886. In deciding

whether the juvenile court abused its discretion, we review the entire record to determine if

the court acted without reference to any guiding rules or principles. In re J.L.C., 160 S.W.3d 312,

                                                 11
313 (Tex. App.—Dallas 2005, no pet.). If “some evidence” exists to support the juvenile court’s

decision, there is no abuse of discretion. In re F.D., 245 S.W.3d at 113; In re D.L., 198 S.W.3d
228, 229 (Tex. App.—San Antonio 2006, pet. denied); In re R.G., 994 S.W.2d 309, 312

(Tex. App.—Houston [1st Dist.] 1999, pet. denied).

                At the transfer hearing, the juvenile court considered testimony from several

witnesses. Emir Perez, J.J.’s probation officer, testified briefly about J.J.’s criminal history. Perez

testified that, in addition to the offenses for which J.J. had been adjudicated delinquent, J.J. had also

been accused of committing the offenses of criminal trespass in 2001 and failing to attend school in

2003 and 2004. Perez further testified that “there was a referral in December of 2004 for aggravated

assault with a deadly weapon.” According to Perez, J.J. was alleged to have used a kitchen knife in

the December 2004 assault, and, on the offenses for which J.J. had received his determinate

sentence, J.J. was alleged to have used a .32 caliber revolver and a knife.

                Leonard Cucolo, TYC’s court liaison, summarized for the juvenile court J.J.’s

behavior and progress while J.J. was in the custody of TYC. Cucolo testified as follows:


        Well, Jimmy has been with us for 31 months. During that time, he’s engaged in 85
        documented incidents of misconduct. Eight of those are self-referrals and are not
        considered incidents of misconduct and are actually good things.

        He was placed in the security unit on 19 occasions. His last placement occurred in
        September of this year for danger to others. Overall, his behavior has been
        inconsistent to poor. That’s how I described it.

        More importantly, his behavior has reflected some very serious assaults. Actually
        two new felony offenses that were committed while confined in the Texas Youth
        Commission. One in November of ‘05, and one recently over where the youth was
        assaulted in July of this year.



                                                   12
       Both victims sustained injuries and required hospitalization. So there’s serious
       assaultive behavior problems that he’s engaged in.


Cucolo explained that J.J. had engaged in four incidents that were characterized as Category 1

violations, which were considered to be the most serious. Two of those incidents were the assaults

mentioned above. In the November 2005 assault, J.J. punched a corrections officer in the face,

injuring his eye. In the July 2007 assault, J.J. hit a youth “several times in the facial area.” Cucolo

testified that J.J. knocked the youth to the ground and rendered him unconscious. The other two

Category 1 violations were an “assault by threat and a bodily injury” in September 2005, and

“tampering with technology and safety equipment” in August 2006.

               Cucolo added that J.J. “has done well on occasion” and that he has been able to

maintain good behavior for “a period of time.” However, according to Cucolo, J.J. has “never been

able to sustain it.” Cucolo further testified that J.J. did “very well” academically and completed

TYC’s “Building Trades Program,” “Independent Living Project,” and “Project Rio,” a program

designed to prepare juveniles for interviewing and getting a job. Nevertheless, Cucolo explained,

TYC was recommending that J.J. be transferred to TDCJ because of the “very serious assaultive

behavior” that J.J. had engaged in as recently as July of that year.

               Dr. Nancy Razo, TYC’s Director of Clinical Services at the facility where J.J. had

been in custody, evaluated J.J. for transfer to TDCJ. Dr. Razo testified that, during her interview

with J.J., he minimized his responsibility for the offenses for which he had been adjudicated

delinquent and “took no responsibility for his behavior.” Razo also disputed whether J.J. had

made progress in TYC’s resocialization program. In fact, Razo testified that she believed there



                                                  13
were times during J.J.’s stay in the facility when, as a result of his behavior, J.J. should have been

demoted to lower “correctional phases,” but he was not.10

                Dr. Razo agreed with TYC’s recommendation that J.J. be transferred to TDCJ. Razo

admitted that one of the reasons she recommended the transfer was because the effects of Senate Bill

103 were still uncertain, and TYC was “under the impression” that offenders who had turned

nineteen needed to be released or transferred. However, Razo added that she probably would have

recommended J.J.’s transfer even if Senate Bill 103 had not been an issue. Razo testified that

her recommendation was based on her concerns that the assault J.J. had committed in July was

violent, that it occurred when J.J. was already aware that he was facing transfer, and that J.J. did not

take responsibility for committing the offenses that had resulted in his adjudication. Razo was also

concerned that J.J. was, in her words, “covert,” meaning that he could commit a violent offense “all

of a sudden” and with “no warning.” When asked if there were any additional services that could

be offered to J.J. if he was returned to the custody of TYC, Razo testified, “There’s really nothing

different that could be offered. . . . [W]e really exhausted all possibilities. . . .”




        10
           “Correctional phases” measure a juvenile’s progress in TYC’s correctional programs.
When juveniles begin at TYC, they start at phase C-0. C-4 is the highest phase a juvenile can obtain.
Dr. Razo testified that, when she evaluated J.J., he was listed at a C-4 even though, according to
Razo, his behavior and failure to accept personal responsibility for his actions merited a C-3 or C-2.
Razo testified that C-2 is the lowest phase to which a juvenile can be demoted.

            There are also “academic phases” and “behavioral phases” that operate in a similar
manner. The record reflects that, at the time of the transfer hearing, J.J. had attained an A-4, the
highest academic level. As for his behavioral level, in the year before he was transferred, J.J. had
fluctuated between a B-3 and a B-4. At the time of the transfer hearing, he was at a B-3.

                                                   14
                 Cary Grant, J.J.’s case manager, testified that when he talked to J.J. about the

July 2007 assault, J.J. told him that he was acting in self-defense and that the other youth hit him

first. However, Grant added, J.J.’s explanation of the assault contradicted the written report of the

incident. Also, Grant testified, J.J. had difficulty accepting responsibility for the full extent of the

injuries sustained by the youth that he had assaulted. Grant recounted, “[H]e felt that most of the

injury had been caused when the kid’s head hit the cement. Because I had to explain to him you

knocked him unconscious, anything that happened to the kid after that was also your responsibility.

That part he didn’t grasp.” On cross-examination, Grant testified that J.J. was no longer “defiant,”

that he had been making an “effort” to “work the program,” and that he was no longer a disruption

to the program.

                 To summarize, while there was evidence that J.J. was making some progress in

TYC’s resocialization program, this evidence was disputed by Dr. Razo. On the other hand, it was

undisputed that J.J. engaged in violent, assaultive behavior on multiple occasions both before and

after he was committed to TYC, including a serious incident in July 2007—less than five months

before J.J.’s transfer hearing—that rendered a youth unconscious. Furthermore, there was evidence

that the offenses for which J.J. had been adjudicated delinquent were violent crimes involving deadly

weapons and that J.J. refused to accept full responsibility for the offenses he had committed. On this

record, we find that “some evidence” exists to support the juvenile court’s decision to transfer J.J.

to TDCJ. Accordingly, we conclude that the juvenile court did not abuse its discretion. We overrule

J.J.’s first issue.




                                                  15
                                       CONCLUSION

              We affirm the order of the juvenile court.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Affirmed

Filed: December 31, 2008




                                               16